UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-168983 Modern Mobility Aids, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 27- 4677038 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) First Canadian Place, Suite 350, Toronto, Ontario, CANADA M5X 1C1 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (586) 530-5605 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesx Noo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofNovember 20, 2014 Common Stock, $0.001 par value MODERN MOBILITY AIDS, INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 1 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MODERN MOBILITY AIDS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTH PERIODS ENDED SEPTEMBER 30, 2 (Unaudited) Condensed Consolidated Financial Statements: ● Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and June 30, 2014 (audited) 3 ● Condensed Consolidated Statements of Operations for the three month periods ended September 30, 2014 and 2013, (unaudited) 4 ● Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the period ended September 30, 2014 5 ● Condensed Consolidated Statements of Cash Flows for the three month periods ended September 30, 2014 and 2013(unaudited) 6 ● Notes to Condensed Consolidated Unaudited Financial Statements 7 2 MODERN MOBILITY AIDS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS NOTES SEPTEMBER 30, (unaudited) JUNE 30, (audited) ASSETS Current Assets: Cash $ $ Short term expense advances and deposits 5 Total Current Assets Non-refundable deposit on business acquisition 6 Intangible asset – License agreement 7 - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Due to related parties 8 Loan from shareholders 9 Notes payable 10 Total Current Liabilities Total Liabilities Commitments and Contingencies 11 Stockholders' Deficit: Preferred stock, par value $0.001 per share, 1,000,000 shares authorizedissued and outstanding - - Common stock, par value $0.001 per share, 200,000,000 shares authorized; 86,886,287 and 77,161,792shares issued and outstanding Additional paid in capital Common stock issuable 7 - Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 3 MODERN MOBILITY AIDS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, NOTES Revenues, net $
